DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the drawings
Applicant’s arguments, see Remarks, filed 5/16/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of 4/6/2022 has been withdrawn. 
In regards to the 112 rejection
Applicant’s arguments, see Remarks, filed 5/16/2022, with respect to the  have been fully considered and are persuasive.  The rejection of 4/6/2022 has been withdrawn. 
In regards to the prior art rejections
Applicant’s arguments, see Remarks, filed 5/16/2022, with respect to the rejection(s) of claim(s) 1 and 4-18 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scholz (See rejection below).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the actuation lever is configured to first engage the tripping lever to raise the pawl from engagement with the catch, and subsequently engage the pawl spring (in claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Specifically, it is unclear how the actuation lever “subsequently engage the pawl spring” if it appears it’s engaging the pawl spring already.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 4-7, 9, 10, 12, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Scholz et al. US 20150084351 A1 (hereinafter Scholz).
In regards to claim 1, Scholz teaches a motor vehicle door latch (See fig 1) comprising: a locking mechanism (See fig 1) having a catch (1) and a pawl (2); a pawl spring (12) for acting on the pawl in a closing direction (para 29) pressing the pawl into engagement with the catch (See fig 1 and para 29); and an actuation lever (15) for opening the locking mechanism, the actuation lever being configured for acting on the pawl spring and having a first projection (10) that interacts with the pawl spring (para 29), wherein the actuation lever has a second projection (9) configured to cause rotation of the pawl away from engagement with the catch as the actuation lever rotates (see fig 1 and para 28), wherein the rotation of the actuation lever further directly presses the first projection onto the pawl spring causing the pawl spring to be raised from the pawl (para 29).
In regards to claim 4, Scholz teaches the motor vehicle door latch according to claim 1, wherein the pawl spring is a leg spring (See fig 1).  
In regards to claim 5, Scholz teaches the motor vehicle door latch according to claim 4, wherein one leg of the leg spring is a pawl arm and another leg of the leg spring is a fastening arm (See fig 1).  
In regards to claim 6, Scholz teaches the motor vehicle door latch according to claim 1, wherein the first projection is oriented to be perpendicular with respect to an actuation lever plane (See fig 1, considering the actuation lever plane any plane that passes perpendicularly through the actuation lever).
In regards to claim 7, Scholz teaches the motor vehicle door latch according to claim 1, wherein the actuation lever is an outer actuation lever or an inner actuation lever (para 31).  
In regards to claim 9, Scholz teaches the motor vehicle door latch according to claim 1, wherein the actuation lever is pivotable in a plane that is parallel with a locking mechanism plane in which the locking mechanism is arranged (See fig 1).  
In regards to claim 10, Scholz teaches the motor vehicle door latch according to claim 1, wherein the actuation lever overlaps the pawl spring at least in part (See fig 1).  
In regards to claim 12, Scholz teaches the motor vehicle door latch according to claim 1 further comprising an outer door handle configured to initiate movement of the actuation lever (para 16).  
In regards to claim 17, Scholz teaches the motor vehicle door latch according to claim 5, wherein the pawl arm and the fastening arm define an acute angle therebetween (See fig 1).  
In regards to claim 18, Scholz teaches the motor vehicle door latch according to claim 5, wherein the pawl arm is configured to engage an outer periphery of the pawl (See fig 1, note since tripping lever has not been introduced in this branch of claims 11 is considered the pawl).
Allowable Subject Matter
Claims 8, 11, and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 8, the following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest a tripping lever that rotates about a shaft, wherein the second projection of the actuation lever acts against the tripping lever, and the tripping lever acts against the pawl to enable rotation of the catch to an opening position as claimed in dependent claim 8, when taken in addition to the limitations of independent claim 1. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
The prior art of record, including Scholz et al. US 20150084351 A1, teaches a motor vehicle door latch having much of the claimed structure, but fails to teach each and every limitation of the claims. Specifically, the prior art fails to a tripping lever that rotates about a shaft, wherein the second projection of the actuation lever acts against the tripping lever, and the tripping lever acts against the pawl to enable rotation of the catch to an opening position, in addition to the other claimed structure and functionality. One of ordinary skill in the art would not find it obvious to modify the structure and functionality of the motor vehicle door lock of the prior art to be configured and to function as claimed in the instant application without the use of hindsight and/or destroying the references. Therefore, the prior art does not disclose the motor vehicle lock of claim 1. 
In regards to claim 11, 14, and 16, they would be allowable since they depend on claim 8.
In regards to claim 15, they would be allowable since it depends on claim 8 however the drawing objection would still need to be overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675